Title: From Thomas Jefferson to Nicholas King, 19 September 1806
From: Jefferson, Thomas
To: King, Nicholas


                        
                            Monticello Sep. 19. 06.
                        
                        Th: Jefferson presents his compliments to mr King & his thanks for the seeds he has been so kind as to
                            send him. having little means of having them taken care of at home during his absence he shall bring them to Washington
                            and commit them to the care of some one of the gardeners there, so that mr King will have an opportunity of knowing the
                            result.
                    